Citation Nr: 9913504	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular and attendance or at the housebound rate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1953 to 
February 1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant was awarded pension by a rating decision 
dated November 1997 based on glaucoma of both eyes with optic 
atrophy (60%) and anemia (10%).

2.  Report of VA examination dated June 1997 reflect that the 
appellant has chronic glaucoma and cataracts of both eyes, 
with visual acuity of 20/200 in the right eye and 20/80 in 
the left eye.

3.  The appellant testified that he does not require the 
assistance of another person to attend to most daily 
activities although it is helpful for cleaning and cooking 
since he has poor eyesight.

4.  The appellant testified that he is not housebound in 
fact, and that he may leave his home and travel by public 
transportation.

5.  The appellant is not shown to be unable to care for 
himself or to engage in the daily activities of living; also 
he does not have disabilities, unrelated to his eye disorder 
(60%), that combine to at least 60 percent under the Combined 
Rating Table.

6.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/100 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.
CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1501, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law allows for an increased rate of pension where an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 1991).  A person is 
considered in need of regular aid and attendance if the 
person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind (with visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less), as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991);38 C.F.R. 
§ 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

When a veteran does not qualify for regular aid and 
attendance, an increase in pension is warranted when in 
addition to having a single permanent disability rated as 100 
percent disabling under the regular schedular criteria, and 
without resort to individual unemployability, the veteran 
also has a separate and distinct disability, or disabilities, 
rated as 60 percent disabling and which involve different 
anatomical segments or bodily systems as that of the 100 
percent disability; or the veteran is substantially confined 
as a direct result of his disabilities and the confinement 
will continue for the remainder of his lifetime.  38 U.S.C.A. 
§§ 1502, 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1998).

In summary, entitlement to housebound benefits are generally 
available contingent upon the showing that a single permanent 
disability is ratable at 100 percent, and that the claimant 
is either unable to leave his home or has additional 
disability independently ratable at 60 percent or more.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351(d) 
(1998).  Entitlement to the aid and attendance benefit is 
predicated generally on objective evidence that a veteran is 
so helpless as to require the regular aid and attendance of 
another person. 38 C.F.R. § 3.352(a) (1998).

A review of the evidence of record in this case reflects 
that, on VA examination in June 1997, the appellant was 
brought to his examination by a friend and that he was able 
to walk, travel, care for needs of nature, feed himself, 
dress himself, bathe himself, and get outdoors.  He was noted 
to need help cooking and with color selection when dressing 
because of poor vision.  It was noted that he could take 
brief excursions away from home with another person.  He was 
assessed with bilateral glaucoma.

In August 1997, a VA examination was conducted to determine 
entitlement to aid and attendance or housebound benefits.  
The appellant reported that he was driven to the examination 
by a friend and that he was not hospitalized.  It was noted 
that the appellant had poor vision and was not qualified to 
drive.  The appellant stated that he could walk short 
distances, to the store or church, but that it was difficult 
for him to tell whether the dishes were clean.  General 
examination revealed minimal normocytic anemia and 
leukopenia.  Special VA eye examination reflects that the 
appellant stopped working in 1993 because of poor vision due 
to glaucoma, which he treats with drops twice a day in each 
eye.  Clinical findings show visual acuity of 20/200 in the 
right eye and 20/80 in the left eye.  Intraocular pressure 
readings were consistent for glaucoma, bilaterally.  The 
impression was chronic glaucoma with optic atrophy.

By a November 1997 rating decision, the appellant was awarded 
nonservice-connected pension benefits based on the presence 
of glaucoma with cataracts (60%) and anemia (10%).  Special 
monthly pension was denied.

In August 1998, a copy of letter from the Louisiana 
Department of Social Services was received, showing that the 
appellant was eligible for vocational rehabilitation services 
as he was deemed severely disabled.

In February 1999, the appellant provided sworn testimony at a 
video conference hearing.  He testified that he does not 
require the assistance of another person to attend to most 
daily activities although it is helpful for cleaning and 
cooking since he has poor eyesight.  He further testified 
that he is not housebound in fact, and that he may leave his 
home and travel.  The appellant noted that he lives near and 
uses public transportation.  Testimony further reflects that 
the appellant is in receipt of Social Security Administration 
payments.  The appellant indicated that he could see to do 
things with his glasses and that things were blurry without 
using them.

After reviewing the evidence of record, the Board finds that 
the appellant is not shown to be unable to care for himself 
or to engage in the daily activities of living.  The 
appellant testified, and the reports of examination show, 
that he is capable of performing most daily tasks, such as, 
getting out bed, tending to needs of nature, feeding himself, 
dressing himself, bathing himself, and going outdoors.  While  
the records shows that the appellant's poor vision makes some 
daily activities more difficult than others, such as, picking 
out his clothes or cleaning dirty dishes, these 
inconveniences do not establish a factual need for aid and 
attendance under the criteria set forth in section 3.352(a).  
Furthermore, while the appellant is legally blind, he does 
not meet the criteria for VA aid and attendance, which 
requires that a veteran is blind or so nearly blind with 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  See 
38 C.F.R. § 3.351(c)(1) (1998).  Therefore, in view of the 
above, the appellant does not meet the criteria for special 
monthly pension based on the need for regular aid and 
attendance.

Additionally, as the appellant does not have disabilities, 
unrelated to his eye disorder (60%), that combine to at least 
60 percent under the Combined Rating Table, he does not 
satisfy the criteria for special monthly pension at the 
housebound rate.  We note that the appellant has conceded he 
is not housebound in fact, so this is not a controversy 
before the Board.


ORDER

A special monthly pension based on the need for regular aid 
and attendance or at the housebound rate is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

